Citation Nr: 1716145	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-15 302	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel







INTRODUCTION

The Veteran had active service in the Navy from September 22, 1965 to October 21, 1969, January 20, 1970 to November 7, 1978, and November 8, 1978 to April 30, 1986.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtua VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records for the Veteran's first period of active duty show that during his May 1965 enlistment examination, the Veteran checked "no" for asthma in his Report of Medical History.  However, during his May 1977 separation examination, the Veteran checked "yes" for asthma in his Report of Medical History.  Next to his "yes" response for asthma in his Report of Medical History, the words, "as child" were also written.  In his November 1978 reenlistment examination and February 1986 separation examination, the Veteran again checked "yes" for asthma in his Report of Medical History.  

Service treatment records also indicate the Veteran received treatment for asthma throughout his three periods of service.  Service treatment records indicate the Veteran had asthma attacks, had difficulty breathing when doing exercises, sought emergency care for his asthma, had mild reactive asthma since the age of 12, and, at times, he reported he was not using medication to help treat his asthma.  Additionally, VA medical records dated from June 2015 to August 2016 indicate that the Veteran received treatment for asthma. 

In an August 2014 letter, the Veteran wrote that he has been using a prescribed hand-held ventilator since 1968.

In his June 2014 VA respiratory examination, the examiner noted that the Veteran had not had any asthma attacks with episodes of respiratory failure within 12 months prior to the examination.  The examiner also opined that the Veteran's respiratory condition did not impact his ability to work.  Additionally, the examiner indicated with an "X" that the Veteran has asthma.  However, in an addendum opinion, the examiner opined that based on the findings from the June 2014 VA respiratory examination and the normal findings from his June 2014 Pulmonary Function Test (PFT), there was no indication of a current diagnosis of asthma.  The examiner also indicated that she was prepared to render an opinion regarding whether the Veteran's asthma was aggravated by service pending the results of his PFT.  However, it can be presumed that since his PFT results were normal and did not indicate the Veteran had a current diagnosis of asthma, the examiner found no reason to render an opinion regarding whether the Veteran's asthma was aggravated by service.  Moreover, the examiner found there was no evidence of chronicity or a current asthma condition, and therefore, it is less likely as not that the Veteran's in-service asthma is related to a current asthma condition. 

Contrary to the medical opinion given in the 2014 June VA examination that indicates the Veteran does not have a current diagnosis of asthma, the most recent VA treatment records submitted after the 2014 June VA examination indicate the Veteran is being treated for his asthma condition.  Accordingly, the presumption of soundness applies to the Veteran's asthma condition.  An opinion has not yet been obtained that addresses the question of whether the Veteran's asthma condition clearly and unmistakably preexisted his active service, and if so, whether it clearly and unmistakably was not aggravated by service.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to all aspects of this claim.  See 38 C.F.R. § 3.159(c)(4) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical treatment records and private medical treatment records from August 2016.

2.  Schedule the Veteran for a VA examination with a physician with sufficient expertise to determine the nature and etiology of his asthma condition.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Following a review of the record, the examiner should comment on the following:

(a)  Whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's current pulmonary disorder existed prior to service; and if so what evidence supports that conclusion.

(b)  If the asthma condition is found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the asthma condition did not undergo a permanent increase in severity as a result of service. 

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements.

The supporting rationale for all opinions must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.   If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  After the Veteran's VA examination, the Veteran's asthma claim must be readjudicated.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


